Title: The American Commissioners to John Gilbank, 10 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gilbank, John


Sir
Passy Novr 10. 1778
We have receivd your Letter of October the Sixth, and wish it was in our Power to do more for officers in your Situation than We do, altho that amounts in the whole to a large Sum.
But as We have already lent you as much Money as We have been able to lend to other officers of your Rank and in your Circumstances, we cannot, without a blamable Partiality lend you any more. We, are, Sir your most obedient humble Servants
Mr John Gilbank at Nantes.
